Citation Nr: 0639544	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  06-13 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of a 
knife wound to the left ankle.

3.  Entitlement to an initial compensable evaluation for 
residuals of malaria.

4.  Entitlement to an initial compensable evaluation for 
residuals of shrapnel wounds to the left knee.

5.  Entitlement to an initial compensable evaluation for scar 
on the left knee.

6.  Entitlement to an initial compensable evaluation for 
residuals of right wrist fracture.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran and R. G.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2006, the veteran and RG presented testimony at a 
video conference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.

The issues of service connection for post-traumatic stress 
disorder, service connection for residuals of a knife wound 
to the left ankle, entitlement to an initial compensable 
evaluation for residuals of malaria, and entitlement to an 
initial compensable evaluation for residuals of shrapnel 
wounds to the left knee are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1.  Scar on the left knee is manifested by a 3 centimeter 
scar that is not tender, minimally disfiguring, nonadherent, 
and which does not limit the function of the part affected.  

2.  Residuals of right wrist fracture are manifested by 
painful motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
scar on the left knee have not been met.  38 U.S.C.A. § 1155 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2006).

2.  The criteria for an initial 10 percent evaluation, but no 
more, for residuals of right wrist fracture have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

By letter dated in May 2004, which is before initial 
consideration of the claims, VA advised the veteran of the 
essential elements of the VCAA.  Initially, it must be noted 
that the claims for entitlement to compensable evaluations 
for scar on the left knee and residuals of right wrist 
fracture are downstream issues from the veteran's claims for 
entitlement to service connection for these disabilities.  In 
this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and raises a new issue 
following the issuance of the rating decision, here, a claim 
for an increased rating, VA is not required to issue a new 
VCAA letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  Therefore, the RO, in the February 2006 statement of the 
case, informed the veteran of the information and evidence 
needed to substantiate claims for higher evaluations for the 
two disabilities.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the May 2004 
letter, VA informed him it had a duty to obtain any records 
held by any federal agency.  It also informed him that on his 
behalf, VA would make reasonable efforts to obtain records 
that were not held by a federal agency, such as records from 
private doctors and hospitals.  Finally, the veteran was 
informed that he should submit any evidence in his possession 
that pertained to the claims.  

Recently, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The issues before the 
Board relate to increased ratings, as opposed to claims for 
service connection, and to the extent that VA did not provide 
the veteran with all the elements, he has not been prejudiced 
by such.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  For 
example, he meets veteran status, he has current disabilities 
for which he was awarded service connection (which would 
indicate that VA found a relationship between the current 
disabilities and service), he has been assigned evaluations 
with which the veteran disagrees, and the effective date 
assigned for the disabilities is the date of the veteran's 
original claim for service connection.  He cannot obtain an 
earlier effective date.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations as to the claims for increase involving 
the scar on the left knee and residuals of a right wrist 
fracture.  VA has obtained VA treatment records identified by 
the veteran and has provided the veteran with an examination 
in connection with his claims.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Increased Ratings

The service medical records show that the veteran reported at 
the time he entered service that he was left handed.  A March 
1970 medical record shows that the veteran sustained a 
fracture of the right navicular bone when he fell out of his 
"rack."  Also in that medical record was a notation that 
the veteran had received multiple shrapnel wounds to the left 
knee in September 1968 requiring no hospitalization.  
Physical examination revealed a single healed fragment wound 
on the medial aspect of the left knee at the patella.  The 
wrist was put into a cast with sensation and circulation 
intact.  The separation examination showed normal clinical 
evaluation of the upper and lower extremities.

At an August 2004 examination, the veteran reported the 
injury he sustained in his wrist and stated that it still 
occasionally hurt.  He did not take any medication for this 
pain and denied swelling.  The veteran stated that he would 
have flare-ups when he would conduct activities that involved 
twisting his wrist.  These flare-ups would last several hours 
and were relieved with anti-inflammatory medications.  The 
veteran described pain as the major functional impact in the 
wrist.  He stated he had shrapnel wounds to his left knee and 
that the shrapnel remained, although some was removed in the 
field.  He described occasional swelling and pain.  

At the August 2006 hearing, it was noted that the veteran had 
a high threshold for pain.  R. G. stated that she had seen 
the veteran "sew his arm up when he cut himself like it 
doesn't hurt at all," but noted it must have hurt.  The 
veteran stated his wrist hurt all the time, as did his knee.  
He testified his wrist did not heal correctly and that he 
could not use his right wrist for a lot of things.  He added 
he did everything "left handed now."  The veteran's 
description of his knee pain related to the residuals of 
shrapnel to the knee (which disability is not being 
considered in the current decision), as opposed to the scar.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations that 
were assigned at the time service connection was granted for 
scar on the left knee and residuals of right wrist fracture.  
These matters therefore are to be distinguished from one in 
which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The Court 
has observed that in the latter instance, evidence of the 
present level of the disability is of primary concern, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing 
Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 12 
Vet. App. at 126-127.  Accordingly, the evidence pertaining 
to an original evaluation might require the issuance of 
separate, or "staged," evaluations of the disability based 
on the facts shown to exist during the separate periods of 
time.  Id.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Scar on the left knee

Under the criteria addressing scars, a 10 percent evaluation 
is warranted for a scar which is superficial and unstable.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at Note 1.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 2.  Under Diagnostic Code 7804, a 
scar which is manifested as superficial and painful on 
examination will be assigned a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  Under 
Diagnostic Code 7805, a scar will be rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2006).

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for scar on the left knee.  In an 
August 2004 VA examination report, the examiner described the 
scar as 3 centimeters long and "minimally disfiguring."  It 
was nontender and nonadherent, and it was the same color as 
the surrounding skin.  It had little to no depression.  The 
veteran, in reporting his symptoms associated with his left 
knee, did not address any symptoms regarding the scar on the 
knee.  At the July 2006 hearing, he discussed only those 
symptoms related to the musculoskeletal knee disability, as 
opposed to the scar.  Based upon the clinical findings and 
the veteran's lack of complaints related to the scar, a 
compensable evaluation is not warranted.  The clinical 
findings do not establish a scar that is tender and painful, 
and in fact, the examiner specifically noted it was 
nontender.  Additionally, there was no finding that the scar 
was unstable or limited the function of the part affected.  
Therefore, the scar on the left knee does not meet the 
criteria for a compensable evaluation under Diagnostic Code 
7803, 7804, or 7805, or criteria that would establish he has 
a residual disability as a result of the scar.  Thus, no more 
than a noncompensable evaluation is appropriate.  See 
38 C.F.R. § 4.31.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  In view of the denial of 
entitlement to an increased evaluation, the Board finds no 
basis upon which to predicate assignment of "staged" 
ratings pursuant to Fenderson, supra.

B.  Residuals of right wrist fracture

The veteran's service-connected disability is evaluated under 
Diagnostic Code 5215, which addresses limitation of motion of 
the wrist.  A 10 percent rating is warranted for either 
limitation of motion of the wrist (dorsiflexion less than 
15 degrees) or when the palmar flexion is limited in line 
with the forearm whether the major or minor hand is involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2006).  The Board 
notes that the veteran is left handed, see Report of Medical 
History completed by veteran in November 1967, and thus the 
service-connected disability involves his minor hand.

Normal wrist dorsiflexion (extension) is to 70 degrees, with 
normal flexion to 80 degrees.  38 C.F.R. § 4.71a, Plate I.  
Normal ulnar deviation is to 45 degrees with radial deviation 
to 20 degrees.  Id.  

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a 10 percent 
evaluation for residuals of right wrist fracture.  In August 
2004, the veteran reported occasional pain in his wrist.  He 
described having flare-ups when he did motions that required 
twisting of his wrist.  A physical therapist stated that the 
veteran had active flexion of 75 degrees and active extension 
to 35 degrees.  He had passive flexion of 85 degrees and 
passive extension to 50 degrees.  Active ulnar deviation was 
to 20 degrees, as was radial deviation.  Passive ulnar 
deviation was to 30 degrees, and passive radial deviation was 
to 20 degrees.  At the July 2006 hearing, the veteran 
testified he had constant pain in the wrist.  Under the 
provisions of 38 C.F.R. § 4.59, it states that the intent of 
the Rating Schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints as entitled to at 
least the minimum compensable evaluation for the joint.  Id.  
The Board finds that the veteran has pain with movement of 
his wrist as evidenced by the lack of full range of motion of 
the wrist and the difference between active and passive range 
of motion, as recorded by the physical therapist.  
Additionally, at the July 2006 hearing before the 
undersigned, he described having constant pain in his wrist.  
Thus, a 10 percent evaluation is awarded based upon painful 
motion.  See id.

An evaluation in excess of 10 percent, however, is not 
available.  The 10 percent evaluation is the highest rating 
assignable under the rating criteria for limitation of motion 
of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  
A higher evaluation would require ankylosis of the wrist 
(i.e., no motion) or that the veteran's right hand was in a 
fixed position.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5213, 5214.  There is no competent evidence that the 
veteran's right hand is either in a fixed position or is 
ankylosed to warrant consideration of those Diagnostic Codes, 
even by analogy.  See id.

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the veteran 
in obtaining a higher evaluation, as he is receiving the 
maximum disability evaluation for limitation of motion of the 
wrist.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(remand improper for the Board to consider functional loss 
due to pain because appellant was in receipt of maximum 
evaluation for limitation of function of the wrist).

Accordingly, for the reasons stated above, the Board finds 
that the evidence supports the award of a 10 percent 
evaluation, but no more.  The Board finds no basis upon which 
to predicate assignment of "staged" ratings pursuant to 
Fenderson, supra, as the limitation of motion in the wrist 
was shown close to the time the veteran filed his claim, and 
thus a compensable evaluation should be awarded as of the 
date of claim.  


ORDER

An increased evaluation for scar on the left knee is denied.

An initial evaluation of 10 percent, but no more, for 
fracture of the right wrist is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

The Board finds that additional development is needed in 
connection with the claims of entitlement to service 
connection for post-traumatic stress disorder and entitlement 
to an initial compensable evaluation for malaria.  The 
veteran had failed to appear for an examination in connection 
with this post-traumatic stress disorder.  At the July 2006 
video conference hearing before the undersigned, the veteran 
expressed a willingness to appear for an examination.  Thus, 
the Board finds that an examination should be scheduled.  As 
to the claim for an increased rating for malaria, the veteran 
testified he had been treated at Altoona Hospital for 
residuals of malaria and that blood work was done.  He stated 
that this occurred in the fall of 2005.  Such medical records 
are not in the claims file and would be relevant to this 
claim.  

In the October 2004 rating decision on appeal, the RO awarded 
service connection for residuals of shrapnel wounds to the 
left knee and assigned a noncompensable evaluation and denied 
service connection for residuals of a knife wound to the left 
ankle.  The RO also awarded service connection for a scar on 
the left knee and a scar on the left medial malleolus, which 
are separate disabilities.  In the veteran's notice of 
disagreement, received in September 2005, he indicated he was 
appealing the denial of service connection for residuals of a 
knife wound to the left ankle and the evaluation assigned to 
"shrapnel wounds of the left knee."  See Memorandum from 
The American Legion, dated September 15, 2005.  The RO did 
not include either one of these issues in the February 2006 
statements of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Accordingly, a statement of the case must be 
issued that addresses these two claims.

The Board notes that in order for it to have jurisdiction of 
a claim, there needs to be a rating decision, a notice of 
disagreement, a statement of the case, and a substantive 
appeal addressing the issue.  38 C.F.R. § 20.200 (2006).  
Therefore, it cannot take jurisdiction of these claims until 
the veteran perfects his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Have the veteran provide permission 
to obtain the medical records from the 
Altoona Hospital, if it is a private 
facility.  If there are other medical 
record, either VA or private, that are 
relevant to the claims being remanded, 
the veteran should inform VA of such 
records and the dates of treatment and 
provide permission where applicable.  
Obtain any outstanding VA treatment 
records since August 2004.  

2.  Schedule the veteran for an 
examination in connection with his claim 
for service connection for post-traumatic 
stress disorder to determine if he has 
such disability.

3.  If additional medical records 
indicate that an examination should be 
scheduled in connection with the claim 
for an increased rating for residuals of 
malaria, one should be scheduled.

4.  If the benefits sought on appeal 
(service connection for post-traumatic 
stress disorder and/or an increased 
rating for malaria) remain denied, 
furnish the veteran and his 
representative with a supplemental 
statement of the case.  

5.  Furnish the veteran and his 
representative with a statement of the 
case as to the claims of (i) entitlement 
to service connection for residuals of a 
knife wound to the left ankle and 
(ii) entitlement to an initial 
compensable evaluation for residuals of 
shrapnel wounds to the left knee.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim.  To complete the appeal as 
to these issues a substantive appeal must 
be timely filed.

Thereafter, the case (and any other claim that has been 
perfected for appeal) should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


